ALTENBERND, Judge.
The Mother, J.E., appeals the final order terminating her parental rights to her five children. She argues that she did not receive adequate notice of the termination proceeding. The State concedes that the notice was inadequate. Accordingly, we reverse and remand for further proceedings.
The Department of Children and Family Services filed an amended petition to terminate the Mother’s parental rights to all of her five children in February 2011, alleging grounds including a failure to fulfill her case plan. The Mother appeared at an advisory hearing on March 1, 2011. The trial court advised her that if she did not appear at the adjudicatory hearing on May 9, 2011, she “could lose [her] children.” At the advisory hearing, the trial court also advised the Mother about a pretrial hearing on April 13, 2011, and a “trial call” hearing on May 4, 2011. The trial court did not inform the Mother that her attendance at these hearings was compulsory or that she could lose her children if she did not attend these hearings.
The Mother did not appear at either of these hearings. When she did not appear at the hearing on May 4, 2011, the trial court declared that she had consented to the' termination of her parental rights by *1033nonappearance. On that basis, the trial court thereafter entered the order on appeal.
Because the Mother’s rights were terminated based on her nonappearance at the hearings preceding the adjudicatory hearing, the Mother argues that she did not have adequate notice to permit the court to terminate her rights based on nonappearance. The State concedes error. We, therefore, reverse and remand for an adjudicatory hearing for which the Mother shall receive proper notice.
Reversed and remanded.
SILBERMAN, C.J., and VILLANTI, J., Concur.